FILED
                            NOT FOR PUBLICATION                             JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30001

               Plaintiff - Appellee,             D.C. No. 2:12-cr-06012-EFS

  v.
                                                 MEMORANDUM*
ERASMO BIRRUETA LEMUS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Erasmo Birrueta Lemus appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for conspiracy to possess and possession with intent to distribute at least 50 grams

of actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846; and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
aiding and abetting, in violation of 18 U.S.C. § 2. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Birrueta Lemus contends that the district court erred by finding him

ineligible for safety valve relief. We review for clear error, see United States v.

Mejia-Pimental, 477 F.3d 1100, 1103 (9th Cir. 2007), and find none. The record

supports the district court’s finding that Birrueta Lemus failed to provide the

government with all of the information that he had concerning the offense. See 18

U.S.C. § 3553(f)(5); United States v. Thompson, 81 F.3d 877, 880 (9th Cir. 1996)

(“[A] defendant must give the Government all the information he has concerning

the offense, including the source of his drugs, to avail himself of the benefit of [the

safety valve].”).

      Birrueta Lemus also contends the district court erred by failing to place the

case agent under oath and by depriving Birrueta Lemus of his Sixth Amendment

right to confront the witnesses against him. We review for plain error, see United

States v. Orm Hieng, 679 F.3d 1131, 1138-39 (9th Cir. 2012), and find none.

Birrueta Lemus has not shown a reasonable probability that he would have

received a different sentence had the court placed the agent under oath or given

Birrueta Lemus the opportunity to cross-examine the agent. See United States v.

Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      AFFIRMED.


                                           2                                      13-30001